the claims raised in the motion, we conclude that the district court did not

                   err in denying the motion. Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.




                                                      Pickering


                                                         roor J.

                                                     ( „Ti     t{   (1                J.
                                                      saiuua


                   cc: Hon. Stefany Miley, District Judge
                        Eugene A. Linder
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    se,